Order filed July 22, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-01132-CV
                                  ____________

          JOHNNY COLLUMS AND TINA COLLUMS, Appellants

                                        V.

                    FORD MOTOR COMPANY, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1007240

                                   ORDER

      The clerk’s record was filed January 8, 2014. Our review has determined
that relevant items have been omitted from the clerk's record. The record does not
contain documents necessary to demonstrate the judgment being appealed is final.
Accordingly, we issue the following order. See Tex. R. App. P. 34.5(c).

      The Harris County Clerk is directed to file a supplemental clerk’s record on
or before August 1, 2014, containing the following:
       1. Appellant’s motion for partial nonsuit of claims against Stockman Motor,
          Inc. d/b/a Select Ford Mercury filed on or about August 16, 2013; and
       2. The order granting a non-suit of claims against Stockman Motor, Inc.
          d/b/a Select Ford Mercury signed on or about August 21, 2013.
       If any omitted item is not part of the case file, the county clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM